Citation Nr: 0202164	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-07 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had active service from February 1969 through 
December 1970.  This matter comes before the Board of 
Veteran's Appeals (BVA or Board) from a October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that in his substantive appeal the veteran 
requested a hearing before a Member of the Board at the RO.  
In December 2001 he informed the RO that he no longer wanted 
a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal 
has been obtained. 

2.  The veteran is not shown to have had malaria in service 
or thereafter. 

3.  Service connection in not currently in effect for any 
disease or injury.

4.  The veteran's current heart disease was not shown during 
service or within the applicable one year presumptive period  
and is not shown to be related to service or a service 
connected disease or injury.
 

CONCLUSIONS OF LAW
 

1.  Malaria was not incurred in or aggravated by service and 
it may not be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2001);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a);  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 3.102, 3.159).

2.  The veteran's current heart disease was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A.  
§§ 1101, 1110,  1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.326(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  38 
U.S.C.A.      § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
was effective August 29, 2001.  Where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
the version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1990). 

The Board notes that VA fulfilled its duty to assist the 
veteran by advising the veteran of the evidence necessary to 
substantiate his claim in the October 1997 rating decision, 
the March 1998 statement of the case, and the June 1999 
supplemental statement of the case; and by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issues on appeal.  See 
38 U.S.C.A. § 5103A.  The claims file appears to contain all 
relevant service medical records and post-service treatment 
records, as well as a statement from the veteran's mother.  
In a May 1998 statement, the veteran's mother related that 
the veteran had malaria attacks after returning from service 
and his father took him to Dr. Scott who then sent him to the 
Oakland Veterans Hospital in Pittsburgh.  By the time he got 
there the attack was over and they sent him home.  It does 
not appear from this statement that the veteran was actually 
admitted to the Oakland facility and no records from that 
hospital have been identified.  In addition, the veteran 
claims that he received treatment for two years for malaria 
from Dr. Scott, but does not mention any treatment at the 
Oakland Veterans Hospital.  Instead the veteran reported that 
Dr. Scott was deceased and his records were transferred to 
the Harrison County Hospital.  The medical records from this 
hospital, including records from Dr. Scott, are negative for 
any reference to malaria or treatment for malaria.  In fact, 
none of the medical evidence of record indicates that the 
veteran received treatment for malaria during service or 
thereafter.  As the veteran has not identified records from 
the Oakland Veterans Hospital as relevant to this claim and 
the medical evidence does not reflect any findings or 
treatment for malaria, the Board finds that further 
development of the claim is not warranted.  The Board further 
concludes that the VA complied with the VCAA's duty to assist 
by aiding the veteran in obtaining the outstanding relevant 
medical evidence which has been identified.  

With respect to a VA examination, the assistance provided to 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence which is of record, including 
the service medical records and post-service medical 
evidence.  As it is further explained below, there is no 
competent medical evidence in the record showing that the 
veteran had malaria or residuals of malaria in service or 
within the one-year presumptive period following service.  
There is also no competent medical evidence in the record 
showing that the veteran's current's heart disease had its 
onset in service or for many years thereafter or is related 
to a service-connected disease or injury. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims for service connection for 
malaria and heart disease and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of these claims, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provision of 38 
C.F.R. § 3.159; and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The case is ready for appellate 
review.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 U.S.C.A. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including malaria and heart disease, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id. 

The service medical records show that the initial examination 
for service in January 1969 was negative for malaria or heart 
problems.  In August 1970, the veteran was hospitalized 
because of daily fever spikes.  The examiner noted a 
provisional diagnosis to rule out malaria.  Multiple 
laboratory tests were all negative for malaria and malaria 
was not diagnosed to be present.  There was no subsequent 
reference to malaria in service or any complaints or findings 
of heart disease.  On the separation examination in December 
1970, the veteran gave a history that he had malaria in 
October 1970; however, clinical findings on examination were 
negative for malaria or residuals of malaria.  The separation 
examination was also negative for any complaints or findings 
of heart disease. 

The veteran contends that he is entitled to service 
connection for malaria and that his heart disease is 
secondary to malaria.  In a May 1997 statement in support of 
his claim, the veteran stated that he contracted malaria 
while in Vietnam and was treated both in "Ank He" and "Cam 
Rahn Bay."  Following service, the veteran stated that he 
received treatment for malaria from the Dr. Scott, who is now 
deceased and whose medical records were transferred to 
Harrison Community Hospital.  The veteran stated that the 
malaria he contracted affected his red blood cells and 
organs, eventually resulting in a heart attack and his 
current heart disease.  In support of his contentions, the 
veteran submitted private medical records from Dr. Scott, 
Harrison Community Hospital, Ohio Valley Medical Center, West 
Pennsylvania Hospital,  RAJ Cardiovascular Association and 
Dr. Murty and a statement from his mother.

In a statement received by the VA in May 1998, the veteran's 
mother asserted that upon his return from service in December 
1970, the veteran suffered a malaria attack.  The veteran's 
father took him to Dr. Scott, who then sent the veteran to 
the Oakland Veterans Hospital.  The veteran's mother stated 
that by the time the veteran and his father arrived at the 
hospital, the malaria attack stopped and the hospital had no 
room for him.  She remembered the veteran having two severe 
attacks of malaria that year and one more severe attack the 
following year.    

Medical records from Dr. Scott in November 1971 reveal that 
the veteran received a chest examination.  There were no 
complaints or findings of heart disease, malaria or residuals 
of malaria.  In July 1972, the veteran was seen for a number 
of complaints unrelated to this current appeal.  There was no 
reference to service or any disorder in service, including 
malaria, residuals of malaria, or heart disease.  Medical 
records from Harrison Community Hospital between June 1978 
and October 1987 reveal a number of complaints unrelated to 
this current appeal.  There was no reference to service or 
any disorder in service, including malaria, residuals of 
malaria, or heart disease. 

Medical records from the Ohio Valley Medical Center dated in 
December 1994 show that the veteran was transferred from the 
Harrison Community Hospital.  He had chest pain of sudden 
onset.  The admission diagnosis was myocardial infarction and 
it was noted that this was the first time he had developed 
the episode.  It was reported that there was no history of 
heart disease and there was no reference to service or any 
disorder in service, including malaria, residuals of malaria, 
or heart disease.  

Medical records from the Western Pennsylvania Hospital and 
RAJ Cardiovascular Association reveal that the veteran was 
hospitalized at Western Pennsylvania Hospital in December 
1994, received an emergency coronary artery bypass surgery 
and was discharged in January 1995.  Medical records indicate 
that the veteran received follow-up care from Dr. Murty 
through March 1998.  There was no reference to service or any 
disorder in service, including malaria, residuals of malaria, 
or heart disease in these records.  

The veteran is seeking service connection for malaria.  The 
Board finds that there is no medical evidence that the 
veteran actually had malaria in service or thereafter.  The 
service medical records reveal that the veteran was 
hospitalized in August - September 1970 because of fever and 
that multiple laboratory tests were negative for malaria.   
During his separation examination the veteran reported having 
had malaria in 1970, but there were no findings of malaria or 
residuals of malaria on the clinical evaluation at 
separation.  There is also no medical evidence following 
service indicating that the veteran actually had malaria or 
was ever treated for malaria.       

The only evidence in favor of his claim are his statements 
and a statement from his mother.  These statements are not 
supported by the record.  While the veteran asserted that he 
received treatment for malaria in service and for two years 
after service from Dr. Scott, the post-service medical 
records from Dr. Scott, obtained from the Harrison Community 
Hospital, which include laboratory studies, do not show 
complaints, findings or treatment for malaria.  

While we accept the sincere belief of the veteran and his 
mother that he had malaria in service, they are not competent 
to offer such an opinion.  Where, as in this case, the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-95 (1992).  The medical evidence of record is 
of greater probative weight.  These records do not show that 
the veteran had malaria in service or thereafter.  The 
service medical records reveal that multiple laboratory 
findings were negative for malaria and the service separation 
examination in December 1970 was negative for malaria or 
residuals of malaria.  Further, the post-service medical 
records from Dr. Scott did not reveal any complaints, 
findings or treatment of malaria or residuals of malaria.  
There was also no reference to malaria, or residuals of 
malaria in the post-service medical records.  As such, there 
is no evidence that malaria manifested during service or 
within one-year after separation from service.  

The veteran is also seeking service connection for heart 
disease as related to the malaria he claims he had in 
service.  Since he is not shown to have had malaria in 
service, his claim on this basis also fails.  The Board has 
also considered whether the veteran's current heart disease 
could be directly related to service, but there is no medical 
evidence of heart disease in service or for many years 
thereafter.  The first evidence of heart disease is not until 
his hospitalization in 1994, decades after service when a 
history of no heart disease was reported.  Moreover, there is 
no medical evidence relating the veteran's current heart 
disease to service and he has not argued that it is directly 
related to service. 

In summary, the preponderance of the evidence is against the 
veteran's claims for service connection for malaria or heart 
disease.  In reaching this conclusion the Board acknowledges 
that under 38 U.S.C.A. § 5107(b), all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  In this case, as the 
preponderance of the evidence is against the veteran's claims 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

1.  Entitlement to service connection for malaria is denied.

2.  Entitlement to service connection for heart disease is 
denied. 



		
STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

